Digitally signed by
                                                                                 Reporter of Decisions
                               Illinois Official Reports                         Reason: I attest to the
                                                                                 accuracy and integrity
                                                                                 of this document
                                      Appellate Court                            Date: 2017.01.20
                                                                                 12:42:04 -06'00'




                 Springfield Coal Co. v. Illinois Workers’ Compensation Comm’n,
                                  2016 IL App (4th) 150564WC



Appellate Court           SPRINGFIELD COAL COMPANY, LLC, Appellant, v. THE
Caption                   ILLINOIS WORKERS’ COMPENSATION COMMISSION et al.
                          (Thomas Hoff and Michael W. Frerichs, State Treasurer and ex officio
                          Custodian of the Rate Adjustment Fund, Appellees).



District & No.            Fourth District
                          Docket No. 4-15-0564WC


Filed                     October 31, 2016



Decision Under            Appeal from the Circuit Court of Sangamon County, No.
Review                    14-MR-1323; the Hon. Leslie J. Graves, Judge, presiding.



Judgment                  Circuit court judgment vacated; appeal dismissed.



Counsel on                Julie A. Webb, Kenneth F. Werts, and Brittany N. Meeker, of Craig &
Appeal                    Craig, LLC, of Mt. Vernon, for appellant.

                          Bruce Wissore, of Culley & Wissore, of Harrisburg, for appellees.



Panel                     JUSTICE HUDSON delivered the judgment of the court, with
                          opinion.
                          Presiding Justice Holdridge and Justices Hoffman, Harris, and Stewart
                          concurred in the judgment and opinion.
                                             OPINION

¶1        Respondent, Springfield Coal Company, LLC, appeals from the judgment of the circuit
     court of Sangamon County, which confirmed in part and set aside in part the decision of the
     Illinois Workers’ Compensation Commission (Commission) awarding benefits to claimant,
     Thomas Hoff, pursuant to the Workers’ Occupational Diseases Act (Act) (820 ILCS 310/1
     et seq. (West 2008)). We find that the circuit court did not have jurisdiction to review the
     Commission’s decision where claimant’s written request for summons was file-stamped after
     the 20-day filing period set forth in section 19(f)(1) of the Act (820 ILCS 310/19(f)(1) (West
     2014)), and he failed to file proof of mailing the written request for summons in the circuit
     court within 20 days after he received the Commission’s decision. For this reason, we vacate
     the decision of the circuit court and dismiss the appeal.

¶2                                        I. BACKGROUND
¶3        The facts necessary to the resolution of this case are not in dispute. Claimant began
     working as a coal miner in the late 1970s. Claimant’s last mining shift was in January 2008, at
     respondent’s Crown III mine. On April 27, 2009, claimant filed an application for adjustment
     of claim, seeking benefits under the Act for injuries allegedly resulting from the inhalation of
     coal mine dust while working for respondent. Following a hearing, an arbitrator concluded that
     claimant established that he suffers from coal workers’ pneumoconiosis and that his
     disablement occurred within two years of the date of last exposure to the hazards of the disease.
     See 820 ILCS 310/1(f) (West 2008). Although the arbitrator rejected claimant’s request for a
     wage-differential (820 ILCS 305/8(d)(1) (West 2008); see also 820 ILCS 310/7 (West 2008)
     (providing that the Act incorporates the recovery provisions of the Workers’ Compensation
     Act (820 ILCS 305/1 et seq. (West 2008)), he awarded claimant 50 weeks of permanent partial
     disability (PPD) benefits, representing a 10% loss of the person as a whole (820 ILCS 310/7,
     8(d)(2) (West 2008)).
¶4        Both parties sought review of the arbitrator’s decision before the Commission. In a
     unanimous decision, the Commission affirmed and adopted the arbitrator’s decision. A copy of
     the Commission’s decision was received in the office of claimant’s attorney on October 20,
     2014. Claimant then sought judicial review of the Commission’s decision in the circuit court of
     Sangamon County pursuant to section 19(f) of the Act (820 ILCS 310/19(f) (West 2014)). To
     this end, on October 21, 2014, claimant mailed to the Commission a notice of intent to file for
     review in the circuit court. The notice of intent was file-stamped by the Commission on
     October 24, 2014. Claimant also submitted a written request for summons to the clerk of the
     circuit court, which was file-stamped on November 12, 2014.
¶5        On December 5, 2014, respondent filed in the circuit court a motion to quash the summons.
     In the motion, respondent argued that the circuit court lacked jurisdiction to entertain
     claimant’s action for judicial review because it was filed more than 20 days after the
     Commission’s decision was received by claimant’s attorney. See 820 ILCS 310/19(f)(1) (West
     2014). Claimant responded to the motion, arguing that he fulfilled the jurisdictional
     requirement for filing an action for judicial review of a decision of the Commission by mailing
     all of the necessary documents to the clerk of the court within 20 days of his attorney’s receipt
     of the decision. Claimant attached several exhibits to his response, including a cover letter
     executed by claimant’s attorney and the affidavit of Amy Edwards, an administrative assistant

                                                 -2-
       in claimant’s attorney’s office. The cover letter, dated November 5, 2014, is directed to the
       clerk of the circuit court. In the cover letter, claimant’s attorney states that he enclosed the
       original and one copy of the request for summons, the original and six copies of the summons,
       and payment to cover the filing costs. Edwards’ affidavit was notarized on December 30, 2014.
       In the affidavit, Edwards states that on November 5, 2014, she mailed to the clerk of the circuit
       court claimant’s written request for summons and summons “with prepaid postage by placing
       same in the post office box located at 101 W. Church Street, Harrisburg, IL 62946 at
       approximately 4:25 p.m.” Claimant also filed with the circuit court a “Motion for Leave to File
       Out of Time,” in which he asked to supplement the record with Edwards’ affidavit.
¶6         On January 20, 2015, the parties appeared before the circuit court regarding the parties’
       motions. At the conclusion of the proceeding, the circuit court entered an order denying
       respondent’s motion to quash and allowing claimant’s motion for leave to file out of time. On
       the merits of claimant’s action for judicial review, the circuit court set aside the Commission’s
       PPD award and substituted a wage-differential in its stead, but otherwise confirmed the
       decision of the Commission. Thereafter, respondent initiated the instant appeal.

¶7                                             II. ANALYSIS
¶8          On appeal, respondent first argues that the circuit court did not have jurisdiction to review
       the Commission’s decision where claimant failed to file proof of mailing the written request
       for summons in the circuit court within 20 days after he received the decision. Claimant
       responds that he fulfilled the jurisdictional requirement for filing an action for judicial review
       of a decision of the Commission by mailing all of the necessary documents to the clerk of the
       circuit court within 20 days of his attorney’s receipt of the Commission’s decision.
¶9          While Illinois courts are courts of general jurisdiction and are presumed to have
       subject-matter jurisdiction, this presumption does not apply to workers’ compensation
       proceedings. See Residential Carpentry, Inc. v. Kennedy, 377 Ill. App. 3d 499, 502 (2007);
       Sprinkman & Sons Corp. of Illinois v. Industrial Comm’n, 160 Ill. App. 3d 599, 601 (1987).
       Rather, on appeal from a decision of the Commission, the circuit court obtains subject-matter
       jurisdiction only if the appellant complies with the statutorily mandated procedures set forth in
       the Act. See Residential Carpentry, Inc., 377 Ill. App. 3d at 502. “[T]o vest the courts with
       jurisdiction to review Commission decisions, strict compliance with the provisions of the Act
       is necessary and must affirmatively appear in the record.” Illinois State Treasurer v. Workers’
       Compensation Comm’n, 2015 IL 117418, ¶ 15; see also Jones v. Industrial Comm’n, 188 Ill.
       2d 314, 320 (1999).
¶ 10        Before proceeding further, we note that the parties disagree as to the appropriate standard
       of review. Respondent asserts that the inquiry regarding whether the circuit court has
       subject-matter jurisdiction to review an administrative decision presents a question of law
       subject to de novo review. Illinois State Treasurer, 2015 IL 117418, ¶ 13. Claimant contends
       that the appropriate standard of review depends on whether the circuit court held an
       evidentiary hearing as to its jurisdiction. Citing Household Finance Corp. III v. Volpert, 227
       Ill. App. 3d 453, 456 (1992), claimant maintains that where an evidentiary hearing is
       conducted, the circuit court’s determination is reviewed for an abuse of discretion. Conversely,
       claimant asserts that when the circuit court determines jurisdiction solely on the basis of
       documentary evidence, a de novo standard of review is applied. Equity Residential Properties
       Management Corp. v. Nasolo, 364 Ill. App. 3d 26, 31 (2006). According to claimant, the

                                                   -3-
       standard of review in this case is abuse of discretion, since the circuit court held an evidentiary
       hearing on January 20, 2015.
¶ 11        It is well established that issues involving questions of subject-matter jurisdiction under the
       Act are reviewed de novo. See, e.g., Illinois State Treasurer, 2015 IL 117418, ¶ 13 (addressing
       whether Illinois State Treasurer was required to file an appeal bond to obtain judicial review of
       a decision of the Commission); Farris v. Illinois Workers’ Compensation Comm’n, 2014 IL
       App (4th) 130767WC, ¶ 46 (noting that the jurisdictional requirements set forth in the
       Workers’ Compensation Act are questions of law subject to de novo review). Despite this
       authority, claimant insists that an abuse-of-discretion standard of review applies in this case.
       As noted above, in support of this position, claimant directs us to two principal cases,
       Household Finance Corp. III, 227 Ill. App. 3d 453, and Equity Residential Properties
       Management Corp., 364 Ill. App. 3d 26.
¶ 12        We are puzzled by claimant’s reliance on Household Finance Corp. III and Equity
       Residential Properties Management Corp. for several reasons. First, neither of these cases
       concerned review from an administrative decision. Second, unlike the instant case, neither case
       involved whether the appellant complied with any statutorily required prerequisites for the
       circuit court to obtain subject-matter jurisdiction. The issue in Household Finance Corp. III
       was whether the plaintiff established “due inquiry” to personally serve the defendant before
       effectuating service by publication pursuant to section 2-206 of the Code of Civil Procedure
       (Ill. Rev. Stat. 1989, ch. 110, ¶ 2-206). Household Finance Corp. III, 227 Ill. App. 3d at 454.
       Equity Residential Properties Management Corp. presented a similar issue, i.e., whether the
       plaintiff conducted an adequate investigation into the defendant’s whereabouts, thereby
       entitling it to forego personal service and rely on constructive service by posting pursuant to
       section 9-107 of the Forcible Entry and Detainer Act (735 ILCS 5/9-107 (West 2004)). Third,
       and most important, neither Household Finance Corp. III nor Equity Residential Properties
       Management Corp. provide for an abuse-of-discretion standard. The standard of review
       employed in Household Finance Corp. III was manifest weight of the evidence. Household
       Finance Corp. III, 227 Ill. App. 3d at 455-56. In Equity Residential Properties Management
       Corp., the court stated that it would review the circuit court’s ruling de novo because “it was
       based entirely on documentary evidence.” Equity Residential Properties Management Corp.,
       364 Ill. App. 3d at 31. However, the court did not indicate what standard of review it would
       apply if the circuit court’s ruling had been based on more than just documentary evidence.
       Given that the cases cited by claimant do not support the application of an abuse-of-discretion
       standard, and in light of prior precedent from both the supreme court and this court, we find
       that de novo review is appropriate in this case.
¶ 13        Parenthetically, we point out that, even assuming that the appropriate standard of review
       depends on whether the circuit court held an evidentiary hearing, claimant’s suggestion that
       the circuit court’s ruling on the jurisdictional issue was entered following such a hearing finds
       no support in the record. In the notice of hearing accompanying the motion to quash,
       respondent stated that it would appear before the court to argue the motion on January 20,
       2015. The docketing order from January 20, 2015, which is the only order in the record
       pertaining to the proceeding on that date, merely provides that the parties were present with
       their attorneys and that the trial court denied the motion to quash and allowed the motion for
       leave to file out of time. The docketing order does not indicate that the trial court considered
       anything more than documentary evidence in rendering its decision. Moreover, a transcript of


                                                    -4-
       the January 20, 2015, proceeding was not made a part of the record, so we do not know what
       evidence, if any, was presented to the court on that date. Based on this record, de novo review
       would be appropriate in this case even if the appropriate standard of review depended on
       whether the circuit court held an evidentiary hearing as to its jurisdiction. See Stein v. Rio
       Parismina Lodge, 296 Ill. App. 3d 520, 523 (1998) (applying de novo review where circuit
       court did not hear any testimony on jurisdictional issues). With the appropriate standard of
       review determined, we now turn to the merits.
¶ 14       At issue is whether claimant complied with section 19(f)(1) of the Act (820 ILCS
       310/19(f)(1) (West 2014)), which sets forth the requirements for seeking judicial review of a
       decision of the Commission. Section 19(f)(1) provides in relevant part as follows:
                   “(f) The decision of the Commission acting within its powers *** shall, in the
               absence of fraud, be conclusive unless reviewed in this paragraph hereinafter provided.
               ***
                       (1) Except in cases of claims against the State of Illinois ***, the Circuit Court
                   of the county where any of the parties defendant may be found ***, shall by
                   summons to the Commission have power to review all questions of law and fact
                   presented by such record.
                       A proceeding for review shall be commenced within 20 days of the receipt of
                   notice of the decision of the Commission. The summons shall be issued by the clerk
                   of such court upon written request returnable on a designated return day, not less
                   than 10 or more than 60 days from the date of issuance thereof, and the written
                   request shall contain the last known address of other parties in interest and their
                   attorneys of record who are to be served by summons. Service *** shall be made
                   upon the Commission and other parties in interest by mailing notices of the
                   commencement of the proceedings and the return day of the summons to the office
                   of the Commission and to the last known place of residence of other parties in
                   interest or their attorney or attorneys of record. The clerk of the court issuing the
                   summons shall on the day of issue mail notice of the commencement of the
                   proceedings which shall be done by mailing a copy of the summons to the office of
                   the Commission, and a copy of the summons to the other parties in interest or their
                   attorney or attorneys of record and the clerk of the court shall make certificate that
                   he has so sent such notices in pursuance of this Section, which shall be evidence of
                   service on the Commission and other parties in interest.” 820 ILCS 310/19(f)(1)
                   (West 2014).
       Thus, in order to perfect jurisdiction in the circuit court, the appellant must file a written
       request for summons within 20 days after receiving the Commission’s decision. 820 ILCS
       310/19(f)(1) (West 2014); Esquivel v. Illinois Workers’ Compensation Comm’n, 402 Ill. App.
       3d 156, 159-60 (2010).
¶ 15       In this case, a copy of the Commission’s decision was received in the office of claimant’s
       attorney on October 20, 2014. The twentieth day after October 20, 2014, was Sunday,
       November 9, 2014. Therefore, claimant had until Monday, November 10, 2014, to file a
       written request for summons with the circuit court. See 820 ILCS 310/19.1 (West 2014)
       (noting that the time within which any act is required to be performed under the Act shall be
       computed by excluding the first day and including the last, unless the last day is Saturday or
       Sunday or is a holiday). Claimant’s written request for summons was file-stamped on

                                                   -5-
       November 12, 2014, more than 20 days after claimant’s attorney received the Commission’s
       decision. Thus, on its face, it was untimely. However, in Gruszeczka v. Illinois Workers’
       Compensation Comm’n, 2013 IL 114212, ¶¶ 23, 28, the supreme court held that the request for
       summons filed in the circuit court to commence review of the Commission’s decision is the
       functional equivalent of a notice of appeal and a party may rely on the mailbox rule when it
       appeals the Commission’s decision to the circuit court.
¶ 16       To determine whether the mailbox rule applies to vest jurisdiction in the circuit court, we
       examine the relevant rules of our supreme court. Illinois Supreme Court Rule 373 (eff. Sept.
       19, 2014) states in relevant part:
                    “Unless received after the due date, the time of filing records, briefs or other papers
               required to be filed within a specified time will be the date on which they are actually
               received by the clerk of the reviewing court. If received after the due date, the time of
               mailing, or the time of delivery to a third-party commercial carrier for delivery to the
               clerk within three business days, shall be deemed the time of filing. Proof of mailing or
               delivery to a third-party commercial carrier shall be as provided in Rule 12(b)(3) ***.”
       Because claimant’s written request for issuance of summons was received after the due date,
       we look to Illinois Supreme Court Rule 12(b)(3) (eff. Sept. 19, 2014). That rule states that in
       case of service by mail, service is proved “by certificate of the attorney, or affidavit of a person
       other than the attorney, who deposited the document in the mail or delivered the document to a
       third-party commercial carrier, stating the time and place of mailing or delivery, the complete
       address which appeared on the envelope or package, and the fact that proper postage or the
       delivery charge was prepaid.” Ill. S. Ct. R. 12(b)(3) (eff. Sept. 19, 2014). Our supreme court
       has noted that without proof of mailing on file, there is nothing in the record to establish the
       date the document was timely mailed so as to confer jurisdiction upon the circuit court. See
       Secura Insurance Co. v. Illinois Farmers Insurance Co., 232 Ill. 2d 209, 216 (2009).
¶ 17       In this case, it is undisputed that when claimant’s written request for summons was
       received and filed by the circuit court on November 12, 2014, it was not accompanied by a
       certificate of attorney, or affidavit of another person, stating the time and place of mailing, the
       complete address which appeared on the envelope, and the fact that proper postage was
       prepaid. See Ill. S. Ct. R. 12(b)(3) (eff. Sept. 19, 2014). Thus, claimant failed to comply with
       the proof-of-mailing requirement set forth in Rule 12(b)(3), and the circuit court lacked
       jurisdiction to consider his appeal.
¶ 18       Claimant contends that because his written request for summons was accompanied by a
       cover letter, it was sufficient for purposes of Rule 12(b)(3). We disagree. The cover letter was
       not accompanied by any certification or affidavit, and nothing is certified or sworn to.
       Moreover, the cover letter does not state the time and place of mailing, the complete addresses
       which appeared on the envelopes, and the fact that proper postage was prepaid. Under similar
       circumstances, a cover letter was deemed insufficient as proof of mailing under Rule 12(b)(3).
       See Secura Insurance Co., 232 Ill. 2d at 216 (explaining that “[t]he cover letter contains only a
       date, which, at best, indicates that it may have been mailed on that date” (emphasis added)).
       Claimant also contends that Edwards’ affidavit is sufficient to comply with the
       proof-of-mailing requirement set forth in Rule 12(b)(3). Again, we are compelled to disagree.
       Edwards’ affidavit was not filed with the written request for summons. Rather, it was executed
       on December 30, 2014, more than 50 days after the written request for summons was allegedly
       mailed. Hence, at the time the written request for summons was filed, there was nothing in the

                                                    -6-
       record to establish whether the document was timely filed. Therefore, we find that claimant
       failed to comply with the proof-of-mailing requirement in Rule 12(b)(3) and the circuit court
       was not vested with jurisdiction to hear claimant’s appeal.
¶ 19        Claimant acknowledges that, as a general rule, the failure to strictly comply with the
       requirements of section 19(f)(1) deprives the circuit court of subject-matter jurisdiction over
       the appeal. See Illinois State Treasurer, 2015 IL 117418, ¶ 15; Jones, 188 Ill. 2d at 320-21. In
       an attempt to salvage his claim, however, he observes that the Illinois Supreme Court has
       found that, under certain circumstances, substantial compliance with the requirements of
       section 19(f)(1) has been found sufficient to vest the circuit court with subject-matter
       jurisdiction. In support of this proposition, claimant directs us to Jones, 188 Ill. 2d 314.
¶ 20        Jones addressed an issue regarding language in section 19(f)(1) of the Workers’
       Compensation Act (820 ILCS 305/19(f)(1) (West 1996)), which provided that “no request for
       a summons may be filed and no summons shall issue” unless the party seeking judicial review
       exhibits to the clerk of the circuit court proof that the probable cost of preparing the record of
       proceedings has been paid to the Commission. Proof of payment is demonstrated by filing a
       receipt showing payment or an affidavit of the attorney setting forth that payment has been
       made. 820 ILCS 305/19(f)(1) (West 1996). In Jones, the claimant’s attorney received the
       Commission’s decision on October 25, 1996. The claimant initiated judicial review of the
       Commission’s decision on November 8, 1996, by filing a request for summons with the circuit
       court. The summons was issued the same day. On November 14, 1996, the claimant’s attorney
       filed an affidavit with the clerk of the circuit court stating that payment of the probable cost of
       preparing the record had been made to the Commission. At issue in Jones was whether the
       circuit court obtained subject-matter jurisdiction over the appeal from the Commission when
       the party seeking review filed a request for summons in the circuit court within the required
       20-day period and exhibited proof of payment for the probable cost of the record within the
       same 20-day period, but exhibited the proof of payment after filing the request for summons.
       Jones, 188 Ill. 2d at 316. The supreme court answered this inquiry in the affirmative. Jones,
       188 Ill. 2d at 324-27. Claimant maintains that, pursuant to Jones, he substantially complied
       with section 19(f)(1), thereby conferring jurisdiction upon the circuit court. However, the
       claimant in Jones timely complied with the requirements of section 19(f)(1), albeit not in the
       correct sequence. Here, in contrast, there was a complete failure to comply with the
       requirements of section 19(f)(1), since claimant did not timely file with the circuit court his
       written request for summons. Thus, Jones is distinguishable.
¶ 21        Claimant also cites to Curtis v. Perkins Insurance Co., 105 Ill. App. 3d 561 (1982), and
       Kimbrough v. Sullivan, 131 Ill. App. 2d 313 (1971), for the proposition that substantial or
       partial compliance with Rule 12(b)(3) is sufficient to vest jurisdiction in the circuit court. In
       Curtis, the defendant filed a motion to dismiss the plaintiff’s action. Along with the motion, the
       defendant submitted a “certificate” signed by a non-attorney as proof of service. At issue in
       Curtis was whether the proof of service conformed to the requirements of Rule 12(b)(3), given
       that it was in the form of a “certificate” instead of an affidavit and it was not signed by an
       attorney. The court noted that the plaintiff did not allege that he was prejudiced or harmed by
       the failure of the proof of service to conform to the requirements of Rule 12(b)(3). Curtis, 105
       Ill. App. 3d at 566. As such, the court determined that “the deficiency in the proof of service of
       which plaintiff complains had no substantial effect on the disposition of the case below” and
       “amount[ed] to harmless error.” Curtis, 105 Ill. App. 3d at 566-67. In Kimbrough, the proof of


                                                    -7-
       service on a motion for default judgment did not set forth the place of mailing or the fact that
       proper postage was prepaid. The court found that these defects, standing alone, would not
       warrant reversal. Kimbrough, 131 Ill. App. 2d at 317. Both Curtis and Kimbrough are
       distinguishable. In those cases there was a defect in the form of notice, whereas in this case
       there was a complete failure to comply with Rule 12(b)(3), since claimant failed to file proof of
       mailing the written request for summons in the circuit court within 20 days after he received
       the Commission’s decision. See Secura Insurance Co., 232 Ill. 2d at 217. Additionally, the
       supreme court has declined to apply harmless-error analysis under circumstances such as those
       present here. Secura Insurance Co., 232 Ill. 2d at 217.
¶ 22       Claimant also asserts that courts in Illinois have allowed parties to “perfect the record”
       after the time for filing has passed if the defect is “minimal.” In support of this proposition,
       claimant directs us to Berry v. Industrial Comm’n, 55 Ill. 2d 274 (1973), and Lee v. Industrial
       Comm’n, 82 Ill. 2d 496 (1980).
¶ 23       Berry, like Jones, involved the provision in section 19(f)(1) of the Workers’ Compensation
       Act requiring proof of payment of the probable cost of the record on appeal prior to the
       issuance of summons. At the time Berry was decided, section 19(f)(1) provided that proof of
       payment is shown by exhibiting to the clerk of the circuit court a receipt showing payment to
       the Commission. In Berry, the claimant timely filed a praecipe for certiorari (the statutory
       predecessor of the request to issue summons) with the clerk of the circuit court. Subsequently,
       he forwarded to the Commission a check for the probable cost of the record on appeal. At the
       time he filed the praecipe, the claimant did not physically exhibit to the clerk of the court a
       receipt from the Commission showing payment of the estimated cost of the record. However,
       he did tender to the clerk a copy of the transmittal letter sent to the Commission with the
       payment. Moreover, prior to issuing summons, the clerk telephoned the Commission to verify
       that the payment had been made in a timely fashion. The circuit court eventually received the
       receipt showing payment of the probable cost of the record to the Commission, but this
       occurred outside of the statutory 20-day period. Under these facts, the supreme court ruled that
       the requirements of section 19(f)(1) had been satisfied. Berry, 55 Ill. 2d at 277-78.
¶ 24       Lee involved the form of the bond that must be filed pursuant to section 19(f)(2) of the
       Workers’ Compensation Act (Ill. Rev. Stat. 1977, ch. 48, ¶ 138.19(f)(2)). The bond at issue in
       Lee was signed by one of the two respondents as principal and by the other as surety. The
       claimant moved to dismiss the respondents’ appeal to the circuit court, arguing they were
       improperly acting in both capacities and that a bond in proper form was jurisdictional. The
       circuit court allowed the motion to dismiss. The respondents then submitted a motion to vacate
       the order quashing the writ of certiorari accompanied by a subsequent tender of bond with the
       two respondents as principals and a third party as surety. The circuit court rejected the
       respondent’s motion and the accompanying bond. On appeal, the supreme court held that,
       although the form of the original bond was “irregular,” the irregularity did not defeat the circuit
       court’s jurisdiction. Lee, 82 Ill. 2d at 498-99. The supreme court remanded the matter to the
       circuit court with directions that it determine the sufficiency of the second bond. Lee, 82 Ill. 2d
       at 501. If the bond was found sufficient, the circuit court was ordered to consider the merits of
       the appeal. Lee, 82 Ill. 2d at 501.
¶ 25       Berry and Lee are distinguishable for the same reasons as Jones, Curtis, and Kimbrough. In
       both Berry and Lee, compliance with the statutory requirements was timely done even though
       irregular in some aspect. In Berry, for instance, although the claimant did not exhibit proof of

                                                    -8-
       payment of the probable cost of the record to the court, the clerk verified that the payment was
       timely made prior to issuing summons. In Lee, the original appeal bond, although irregular,
       was timely filed. As noted above, here, claimant’s written request for summons was
       file-stamped after the 20-day filing period set forth in section 19(f)(1) of the Act, and he failed
       to file proof of mailing the written request for summons in the circuit court within 20 days after
       he received the Commission’s decision. Given claimant’s complete lack of compliance with
       both section 19(f)(1) of the Act and Rule 12(b)(3), we cannot categorize the defects in this case
       as “minimal.”
¶ 26        Claimant insists that this is not a case “where a party omitted an essential step in the appeal
       process, thereby divesting the circuit court of notice and jurisdiction,” because the
       Commission and parties were notified of the appeal by the notice of filing the appeal on
       October 21, 2014, and the issuance of the summons by the circuit court, which occurred on
       November 19, 2014. We disagree as claimant did “omit[ ] an essential step in the appeal
       process.” Significantly, he did not timely tender his written request for summons, and he has
       not demonstrated proof of mailing within the statutorily mandated time frame, thereby
       divesting the circuit court of jurisdiction to consider his appeal. Claimant also insists that a
       finding that the circuit court lacked jurisdiction would elevate form over substance and run
       contrary to the principle that “doubts as to the timeliness of appeals should be resolved so to
       favor review in the appellate court.” In re Marriage of Morse, 143 Ill. App. 3d 849, 853 (1986).
       In this case, however, there is no “doubt” as to the timeliness of claimant’s appeal. The record
       clearly establishes that claimant’s written request for summons was file-stamped by the circuit
       court more than 20 days after his attorney received the Commission’s decision, and he failed to
       timely comply with the proof-of-mailing requirement in our supreme court rules. As the
       supreme court has admonished, “the appellate court does not have the authority to excuse the
       filing requirements of the supreme court rules governing appeals.” Secura Insurance Co., 232
       Ill. 2d at 217-18. Thus, we are without authority to excuse claimant’s noncompliance.

¶ 27                                        III. CONCLUSION
¶ 28       In short, the circuit court lacked jurisdiction to review the Commission’s decision where
       claimant’s written request for summons was file-stamped after the 20-day filing period set
       forth in section 19(f)(1) of the Act and he failed to file proof of mailing the written request for
       summons in the circuit court within 20 days after he received the Commission’s decision.
       Accordingly, we vacate the judgment of the circuit of Sangamon County as having been
       entered in the absence of subject-matter jurisdiction, thereby reinstating the Commission’s
       decision, and dismiss the instant appeal.

¶ 29      Circuit court judgment vacated; appeal dismissed.




                                                    -9-